Citation Nr: 0841287	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in August 2004 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records include a February 1965 
enlistment audiological examination which showed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-5 (5)
-5 (5)
10 (15)
LEFT
-5 (10)
-5 (5)
-5 (5)
5 (15)
5 (10)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  The report noted 
that the veteran's physical profile for hearing was "2".

A February 1968 separation audiological examination showed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
5
5
5
/
5

The veteran reported previous ear, nose, or throat trouble 
and running ears.  The examiner indicated that these 
conditions did not bother the veteran at that time.  The 
report noted that the veteran's physical profile for hearing 
was "1."

After separation from military service, a December 1992 
private audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
35
55
LEFT
10
10
25
?
85

Accordingly, bilateral hearing loss is currently shown for VA 
purposes.  38 C.F.R. § 3.385.

A November 2004 VA audiological examination report stated 
that the veteran's claims file had been reviewed.  After 
reviewing the veteran's medical history and conducting an 
audiological examination, the diagnosis was mild to profound 
high frequency sensorineural hearing loss.  The examiner 
stated that "[s]ince the veteran's hearing was within normal 
limits upon separation from the service, it is not likely the 
veteran's present hearing loss was precipitated by military 
noise exposure.  No ear or hearing problem was noted that 
would require medical follow-up or which, if treated, would 
result in changed thresholds."

A January 2005 letter from a private physician stated that a 
June 1988 audiogram showed that the veteran had bilateral 
hearing loss at that time.  The letter stated that the 
veteran had a "history of considerable noise exposure in the 
past and this is probably a contributory factor in the 
hearing loss."

In a June 2005 letter, a friend of the veteran reported that 
"[w]hen he returned from the service his hearing wasn't 
quite as good as it had been."

The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service.  The veteran's service medical 
records do not show that the veteran had bilateral hearing 
loss for VA purposes at that time.  While the veteran has a 
current diagnosis of bilateral hearing loss for VA purposes, 
there is no medical evidence of record that this was 
diagnosed prior to June 1988, over 20 years after separation 
from military service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In addition, there is no medical evidence of record that 
relates the veteran's currently diagnosed bilateral hearing 
loss to military service.  The November 2004 VA audiological 
examination report stated that the veteran's bilateral 
hearing loss was "not likely" related to military service.  
While the January 2005 letter from a private physician stated 
that the veteran had a "history of considerable noise 
exposure in the past" which was "probably a contributory 
factor in the hearing loss," the private physician did not 
indicate whether this noise exposure occurred during military 
service or after separation from military service.  
Furthermore, there is no evidence that the private physician 
reviewed the veteran's service medical records prior to 
making this statement.  As such, the January 2005 letter from 
a private physician does not provide competent medical 
evidence which relates the veteran's currently diagnosed 
bilateral hearing loss to military service.

The statements of the veteran and his friend alone are not 
sufficient to prove that the veteran's currently diagnosed 
bilateral hearing loss is related to military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the veteran and his 
friend are not competent to make a determination that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, there is no competent medical evidence 
that relates the veteran's currently diagnosed bilateral 
hearing loss to military service.  As such, service 
connection for bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence that relates the veteran's currently 
diagnosed bilateral hearing loss to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


